Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues on page 8 Remarks file on 7/27/2021 that the simulating in claim 1 is not incidental to the process of claim 1, and instead is an integral element of claim 1 and the application as a whole. This is reflected in the object of the invention to which claim 1 is directed, the title of the Application, the Field of the Application, the absence of simulation noted in the Description of the Related Art, and paragraphs such as paragraph [0108] in the application which describe how the teachings herein can reduce the "amount of time taken to simulate a flow of gas inside a process chamber".
Examiner respectfully disagreed with applicant’s argument because the following reasons. First, the instant claim do not recite specific limitation that illustrate the feature of reducing the "amount of time taken to simulate a flow of gas inside a process chamber". The instant claim recite selecting nozzle unit, creating volume meshes and simulating the flow of gas without additional detail for “reducing simulation time”. Moreover, the instant claim merely recites “simulating a flow of gas inside a process chamber” without additional detail. Under the broadest reasonable interpretation, the simulating step of a model is considered as insignificant application, which is a form of insignificant extra-solution activity. Note that, the claim recites additional elements such as “computer system comprise of memory and processor” as a generic computer components. Each of the additional limitations is no more than mere instructions to 
Applicant further argues on page 9 Remarks file on 7/27/2021 that there is no assertion that the entirety of the positive recitations in claim 1 can be performed in the human mind, and this assertion does not serve as a proper basis of the rejection of claim 1 under MPEP 2106.04(a)(2)(III) or under judicial precedents. As noted in the previous Response, no judicial support exists for the rejection. Indeed, in the cited Cybersource Corp. decision, the identified Abstract Idea was "obtaining and comparing intangible data pertinent to business risks", and this has literally nothing to do with the combination of claim 1. Accordingly, no claim requiring simulating has been found to be ineligible subject matter, and there is no proper support from the judiciary for the rejection of claim 1 under any of the doctrines of judicial exceptions.
Examiner respectfully disagreed with applicant’s argument because the following reasons. As mentioned before, the limitations of selecting nozzle unit, placing the selected nozzle at a location coordinates and creating volume meshes are considered as mental process (i.e. performing the step in human mind or using pen and paper). Applicant do not provide evident to show that these limitation cannot be performed in human mind or using pen and paper. See above for the same reason of examiner’s consideration of the simulating step.  

Applicant further argues on page 12 Remarks file on 7/27/2021 that in the previous Response, the undersigned explained that: 
1.) ROLIN does not teach a system, memory, or processor 
2.) ROLIN does not teach nozzle units 
3.) ROLIN does not teach a library or use of any nozzle library in the manner of claim 1 
4.) ROLIN does not teach selections from a library 
5.) PANDA does not teach features for which PANDA is applied 
6.) There is no proper reason for modifying ROLIN to obtain the combination of claim 1 
	Examiner respectfully disagreed with the same rationales made in the page 5-8 Response to Argument of Final Rejection mailed 5/28/2021. Furthermore, applicant added new limitation “creating a plurality of volume meshes for the process chamber using the plurality of volume meshes formed in an inner space of the selected at least one nozzle unit; and outputting a simulation result by simulating the flow of the gas through the selected at least one nozzle unit in the process chamber based on the plurality of volume meshes in the process chamber” to the independent claims file on 7/27/2021 which would change the scope of the claim and require additional search.

Examiner Recommendation
	Examiner proposed to incorporate claim 19 into independent claim with additional clarification (e.g. “wherein the creating, by the processor, of the volume meshes in the upper and lower areas is performed in parallel with the setting of the location reduce the simulation time”) in light of applicant’s specification [58] [99] [108] to illustrate the practical application (e.g. reducing processing time by implementing parallel processing technique) which would potentially overcome 101 rejection.
	Examiner found potential allowable subject matter in light of applicant’s specification [37] [42-43] [73] [0101-0102] and made proposed amendment as incorporating claim 16 into independent claim with the new limitation feature file on 7/27/2021 (e.g. “outputting, by the processor, a simulation result by computing the flow of the gas through the selected at least one nozzle unit in the process chamber using volume meshes formed in an inner space of the selected at least one nozzle unit placed at the location coordinates; wherein the computing step further include dividing the process chamber into a nozzle area in which a plurality of nozzles are disposed, an upper area above the nozzle area, and a lower area below the nozzle area; defining the nozzle area, the upper area, and the lower area; and 5creating a plurality of volume meshes in the upper area and in the lower area of the inner space of the selected at least one nozzle unit”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2129